Citation Nr: 1445668	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-42 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 2002 ) for loss of use of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant in this case, had active military service from June 1988 to July 2008.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2009 and May 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran was in receipt of a 50 percent rating for the initial rating period from August 1, 2008 to February 3, 2011, and a 90 percent rating for the initial rating period from February 3, 2011 for right upper extremity neurological damage.

2.  A January 2014 Board decision granted a higher initial rating of 90 percent for right upper extremity neurological damage for the initial rating period from August 1, 2008 to February 3, 2011.

3.  A February 2014 rating decision granted SMC under 38 U.S.C.A. § 1114(k) for loss of use of the right upper extremity from August 1, 2008.

4.  Due to the grant of SMC under 38 U.S.C.A. § 1114(k) for loss of use of the right upper extremity, the rating question of SMC was rendered moot.


CONCLUSION OF LAW

The appeal as to the rating question of entitlement to SMC under 38 U.S.C.A. 
§ 1114(k) for loss of use of the right upper extremity has been rendered moot by the grant of the same benefit in the February 2014 RO rating decision.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2014, the Board granted a higher initial rating of 90 percent for right upper extremity neurological damage for the initial rating period from August 1, 2008 to February 3, 2011 finding no use of the right upper extremity.  The Veteran had already been in receipt of a 90 percent for right upper extremity neurological damage for the initial rating period beginning on February 3, 2011.  See 38 C.F.R. 
§ 4.124a, DC 8513 (2013); see also July 2012 rating decision.  In implementing the January 2014 Board decision, a February 2014 RO rating decision granted SMC based on loss of use of one hand.  As the Veteran is service connected for only one (the right) upper extremity neurologic damage, the SMC grant was for right upper extremity loss of use.  

A July 2014 Joint Motion for Partial Remand (JMR) agreed that the Board should consider whether the Veteran's right upper extremity neurological damage warrants SMC for loss of use of the right hand.  However, because the February 2014 RO rating decision has granted the full benefit of SMC for loss of use of the right hand for the entire early stage of initial rating from August 1, 2008 to February 3, 2011, there remained no question of fact or law pertaining to a benefit administered by VA on this issue at the time of the July 2014 JMR.  As the SMC benefit that was the subject of the July 2014 JMR has been granted, the Board is without jurisdiction to consider the issue of entitlement to SMC under 38 U.S.C.A. § 1114(k) for loss of use of the right upper extremity, and the Board must dismiss the appeal as to this issue.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 


ORDER

The appeal on the rating question of SMC under 38 U.S.C.A. § 1114(k) for loss of use of the right upper extremity is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


